Citation Nr: 9934996	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for epilepsy has been submitted. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1950 to 
October 1952.

This appeal arises from a September 1992 Department of 
Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto 
Rico, rating decision which denied reopening the appellant's 
claim for service connection for epilepsy on the basis that 
new and material evidence had not been submitted.


FINDINGS OF FACT

1.  The RO previously denied the veteran's claim for 
entitlement to service connection for epilepsy in March 1990.  
The veteran did not appeal this decision, and it became 
final.

2.  A statement from Victor M. Mojica, M.D., was submitted 
which bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or with evidence previously 
assembled is so significant it must be considered in order to 
fairly decide the merits of the claim.

3.  The new evidence includes a medical opinion which relates 
the veteran's epilepsy to a head trauma in service.


CONCLUSIONS OF LAW

1.  The RO's March 1990 decision denying service connection 
for epilepsy is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since March 1990 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for epilepsy have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim for entitlement to service connection 
for epilepsy is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board of Veterans' Appeals (Board) is 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim of entitlement to 
service connection for epilepsy.  The Board denied the 
appellant's claim for service connection for epilepsy in a 
November 1980 decision, on the basis that it was unable to 
conclude that his epilepsy, which manifested more than 24 
years after his military separation, was related to his 
period of active service.  The veteran subsequently submitted 
additional evidence, and the RO denied his claim in March 
1990, on the basis that he had not submitted new and material 
evidence sufficient to warrant reopening of his claim.  By 
letter dated in April 1990, the RO notified the veteran of 
the denial and of his appellate rights with regard to that 
denial.  The veteran did not appeal the March 1990 rating 
action.  See 38 U.S.C.A. § 7105(d)(3) (West 1991).  The RO's 
March 1990 decision is thus final.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

Pertinent evidence associated with the claims file since 
March 1990 includes written statements from the veteran; 
testimony of the veteran and his spouse; statements and 
treatment records from private physicians; and VA treatment 
records and examination reports.  Of particular note, the 
veteran submitted a July 1993 neurological evaluation from 
Victor M. Mojica, M.D., the purpose of which was to determine 
the etiology of his late onset seizures.  Specifically, Dr. 
Mojica was asked to determine whether a causal relationship 
existed between the seizures and a head injury in service.  
Dr. Mojica opined that it was his opinion that

after systematic exclusion, that the most 
probable etiology of the partial complex 
seizure disorder of [the appellant] is 
late post traumatic epilepsy, directly 
related to the head injury incurred in 
combat action while in active duty in 
Korea, and secondary to the mortar 
explosion resuting [sic] in severe head 
wounds, cerebral trauma (concussion) with 
loss of consciousness.

Dr. Mojica's evaluation report bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO when it made its rating 
decision in March 1990.  Moreover, it is so significant that 
it must be considered to fairly decide the merits of this 
claim.  The report therefore constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the Board is 
required to reopen the previously denied claim of entitlement 
to service connection for epilepsy.

The Board must now determine whether the veteran's claim is 
well grounded.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  To establish that his claim is 
well grounded, the veteran must produce competent evidence of 
a current disability; a disease or injury which was incurred 
in service, and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  In this case, the veteran asserts that he 
developed epilepsy as a direct result of head trauma during 
service.  His assertions are presumed credible for the 
purpose of determining whether his claim is well grounded.  
Considering these assertions in conjunction with medical 
evidence, including a 1996 VA examination, that the veteran 
currently has a seizure disorder; service records and lay 
statements which indicate that the veteran sustained a shell 
fragment wound to the head in service; and the July 1993 
medical report from Dr. Mojica which provided a nexus between 
the head injury in service and the seizures, the Board finds 
that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for epilepsy having been 
submitted, the claim is reopened. 

The claim for entitlement to service connection for epilepsy 
is well grounded.  To this extent, the appeal is granted.


REMAND

As discussed, the RO denied reopening of the appellant's 
claim for service connection for epilepsy based upon the 
finality of a prior decision, and the Board has determined 
that new and material evidence sufficient to reopen and 
review that claim has been submitted.  The Board notes that 
Bernard v. Brown, 4 Vet. App. 384 (1993), provides that to 
avoid prejudice to the appellant by rendering decisions on 
the merits of claims which were denied on the basis of 
finality, it must be shown that the appellant had sufficient 
notice of the need to address those issues in submissions, 
arguments, and testimony on appeal.

The Board further notes that prior to its receipt of this 
case, VA treatment records and examination reports, and a 
medical opinion were associated with the appellant's claims 
folder.  The RO considered the evidence in relationship to 
the appellant's claim for service connection for epilepsy, 
but did not provide him a Supplemental Statement of the Case 
(SSOC).  Further, there has been no written waiver of the 
appellant's procedural right to have this new evidence first 
reviewed by the RO.  Under the provisions of 38 C.F.R. 
§§ 19.31, 20.1304 (1999), VARO must consider such evidence, 
and provide the appellant an SSOC if its action remains 
adverse.  Since the RO has not done so, a remand is required 
to cure procedural defects.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the claim on a 
de novo basis, considering all of the 
evidence.  In the event that the RO's 
decision remains adverse to the veteran, 
it should provide him and his 
representative with a comprehensive SSOC.  
He should then be afforded an opportunity 
to respond to the SSOC.  Thereafter, the 
case should be returned to the Board.

The purpose of this REMAND is to ensure compliance with due 
process requirements.  No action is required of the appellant 
until he receives further notice.  The Board intimates no 
opinion, favorable or unfavorable, as to the final outcome of 
this claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals






